Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 30 is objected to because of the following informalities:  On line 2 of claim 30, the phrase “of said at least one signal or signal change” should be changed to –of said signal or signal change—so as to use the same terminology recited in step f) of amended claim 10.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-15, 17-18, 20-30, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte et al (WO 2012/178023, submitted in the IDS filed on March 8, 2020).
Marcotte et al teach of a method of sequencing one or more polypeptides at a single molecule level. The method comprises providing one or more polypeptides immobilized on a support, wherein the polypeptides are derived from enzymatically cleaving large proteins or large peptides into smaller polypeptides using an enzyme such as a protease (claim 11). The polypeptides immobilized on the support contain first internal amino acids such as lysine (claims 18 and 35) which are labeled with a first label and an N-terminal amino acid labeled with a second label which is different from the first label. The method then comprises treating the immobilized polypeptides under conditions such that each N-terminal amino acid of each polypeptide is removed, detecting a signal or signal change for each immobilized polypeptide after the removal of the N-terminal amino acid at a single molecule level, wherein the signal change comprises a collective signal from the plurality of different labels used to label the internal amino acids and the N-terminal amino acid of the polypeptides, repeating the steps of removing the N-terminal amino acid from the immobilized polypeptides and detecting a resulting signal or signal change of the polypeptides in order to form a signal pattern for each of the polypeptides, and comparing the detected signal patterns to a reference library of polypeptides in a proteome of an organism in order to identify and sequence the immobilized polypeptides (claims 10, 12-17 and 29-30). Marcotte et al teach that the labels used to label the internal amino acids and the N-terminal amino acids of the polypeptides comprise fluorophores such as 
Marcotte et al fail to specifically teach that the first amino acid which is labeled in the method has greater nucleophilicity than the second amino acid, and that the first amino acid is labeled before the second amino acid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method . 
Claims 10-15, 17-18, 20-30 and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselberth (WO 2013/112745, submitted in the IDS filed on March 8, 2020).
Hesselberth teaches of a method for sequencing a polypeptide immobilized on a surface. The method comprises digesting a protein into a plurality of smaller polypeptides with a 
Hesselberth fails to specifically teach that the first amino acid which is labeled in the method has greater nucleophilicity than the second amino acid, and that the first amino acid is labeled before the second amino acid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by Hesselberth for sequencing a polypeptide by first labeling a first type of amino acid followed by separately labeling a second type of amino acid, wherein the first type of amino acid has a greater nucleophilicity than the second type of amino acid, since Hesselberth teaches that the amino acids in the polypeptide are sequentially labeled in different steps of the method (see claims 1, 19 and 37 of Hesselberth), which indicates that the amino acids are labeled separately one after another at different times, and Hesselberth also teaches that in one embodiment of the sequencing method, cysteine amino acids are first labeled in the method followed by other types of amino acids such as lysine, glutamate, aspartate, tyrosine and tryptophan, and in another embodiment of the sequencing method, lysine amino acids are first labeled in the method followed by other types of amino acids such as glutamate, aspartate, tyrosine and tryptophan, and both cysteine and lysine have a greater nucleophilicity than any of glutamate, aspartate, tyrosine and tryptophan. With regards to claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a plurality of signals of different frequencies or frequency ranges as the signal detected from the labeled amino acids . 
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.
The previous objections to the abstract and disclosure in the last Office action mailed on August 17, 2020 have been withdrawn in view of the amendments made to the abstract and specification. The previous rejections of the claims made under 35 USC 112(b) in the last Office action have also been withdrawn in view of the amendments made to the claims. Claim 30 is objected to for the reasons set forth above, as necessitated by the amendments made to the claims. The previous rejections of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent no. 9,625,469, application serial no. 15/461,034 and application serial no. 16/709,903 have been withdrawn in view of the amendment made to claim 10 which now recites “wherein said first amino acid has greater nucleophilicity than said second amino acid, and wherein step b) occurs before step c)”. The claims in each of U.S. Patent no. 9,625,469, application serial no. 15/461,034 and application serial no. 16/709,903 fail to recite this new limitation added to instant claim 10. The previous rejections of the claims under 35 USC 102(a)(1) as being anticipated by Marcotte et al and Hesselberth, and under 35 USC 102(a)(2) as being anticipated by Emili et al have been withdrawn in view of the amendments 
Applicants argue that neither Marcotte et al or Hesselberth teach of “b) contacting said polypeptide with a first label configured to couple with a first amino acid of said polypeptide; c) contacting said polypeptide with a second label configured to couple with a second amino acid of said polypeptide…wherein said first amino acid has a greater nucleophilicity than said second amino acid, and wherein step b) occurs before step c)”, as now recited in claim 10. This argument is not found persuasive since Marcotte et al teach that the amino acids in the polypeptide are successively labeled (see lines 20-22 on page 29 and lines 4-7 on page 30 of Marcotte et al), which means that the amino acids are labeled separately immediately one after another at different times, and Marcotte et al also teach that in one embodiment of the sequencing method, lysines are covalently labeled with a first type of labeling agent and then amino acids having carboxylate side chains such as glutamate and aspartate are labeled with a second type of labeling agent, and lysine has a greater nucleophilicity than both glutamate and aspartate. See lines 10-18 on page 44 of Marcotte et al for this embodiment where two different types of amino acids are labeled in a polypeptide. Similarly, Hesselberth teaches that the amino acids in the polypeptide are sequentially labeled in different steps of the method (see claims 1, 19 and 37 of Hesselberth), which indicates that the amino acids are labeled separately one after another at different times, and Hesselberth also teaches that in one embodiment of the sequencing method, cysteine amino acids are first labeled in the method followed by other types of amino acids such as lysine, glutamate, aspartate, tyrosine and tryptophan, and in another embodiment of the sequencing method, lysine amino acids are first labeled in the method . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 11, 2021